DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/21 has been considered by the examiner.

Drawings
The drawings were received on 3/19/21.  These drawings are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 8-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 11-15, 18 and 20 of U.S. Patent No. 10,969,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims in the table below are fully contained within the patented claims as the examiner has attempted to line up the limitations in each of the claims shown below. Therefore given the patented claims, a person having ordinary skill in the art at the time of filing of the present application would have been able to easily obtain the claimed invention in the present claims shown in the table below.
17/206288 present application
U.S. Patent No. 10,969,432
1. A system-on-chip including a plurality of cores, comprising: 
an input port; 
a first scan register in a first core of the plurality of cores, the first scan register receiving scan data from the input port; 
an inverting circuit on a feedback path of the first scan register; and 

a logic circuit connected to an output terminal of the first scan register, 

wherein: in a test mode for an AT-SPEED test of the logic circuit, the inverting circuit generates test data by inverting the scan data that are output from the first scan register, 

the logic circuit generates result data based on the test data that are output from the first scan register.


a first scan register in a first core of the plurality of cores, the first scan register being closest to an input port of the first core; 
an inverting circuit on a feedback path of the first scan register; a second scan register in the first core; and 
a logic circuit on a data path between the first scan register and the second scan register, 
wherein: in a test mode for an AT-SPEED test of the logic circuit, the inverting circuit generates test data by inverting scan data that are output from the first scan register, 

the logic circuit generates result data based on the test data that are output from the first scan register, and the second scan register stores the result data in response to a second pulse of the clock signal. 

1…
a second scan register in the first core;
…
the second scan register stores the result data in response to a second pulse of the clock signal.
3. The system-on-chip as claimed in claim 2, wherein a transition delay fault of the logic circuit is identified by comparing target data with the result data stored in the second scan register.
4. The system-on-chip as claimed in claim 1, wherein a transition delay fault of the logic circuit is identified by comparing target data with the result data that is stored in the second scan register.
8. The system-on-chip as claimed in claim 2, wherein the second pulse is adjacent to the first pulse.
2. The system-on-chip as claimed in claim 1, wherein the second pulse is adjacent to the first pulse.
9. The system-on-chip as claimed in claim 1, further comprising a selecting circuit to provide the first scan register with one of function data from the input port and the test data from the inverting circuit, wherein: in the test mode, the selecting circuit selects the test data to 


the function data are provided from a top level core of the plurality of cores.

6. The system-on-chip as claimed in claim 5, wherein the function data are provided from a top level core of the plurality of cores.


a first scan register receiving scan data; 




a first inverting circuit on a feedback path of the first scan register; and 






a logic circuit connected between an output terminal of the first scan register and the output port; and 

a second core including an input port connected to the output port of the first core, wherein: 



inverting the scan data that are output from the first scan register, 
the first scan register stores the 
test data in response to a first pulse of a clock signal, and 
the logic circuit generates result data based on the test data that are output from the first scan register.





a first scan register in a first core of the plurality of cores, the first scan register being closest to an output port of the first core; 

a first inverting circuit on a feedback path of the first scan register;

 a second scan register in a second core of the plurality of cores, the second scan register being closest to an input port of the second core; and 

a logic circuit on a data path between the first scan register and the second scan register, wherein: 

(a second scan register in a second core of the plurality of cores)




the first scan register stores the first test data in response to a first pulse of a clock signal, 
the logic circuit generates result data based on the first test data that are output from the first scan register, and 

the second scan register stores the result data in response to a second pulse of the clock signal. 


the second scan register stores the result data from the logic circuit, in response to a second pulse of the clock signal.

7…
a second scan register in a second core of the plurality of cores, the second scan register being closest to an input port of the second core; and

the second scan register stores the result data in response to a second pulse of the clock signal. 

14. The system-on-chip as claimed in claim 10, wherein the second core is a top level core.
    13. The system-on-chip as claimed in claim 7, wherein the second core is a top level core.
15. The system-on-chip as claimed in claim 10, wherein: 




the second core further includes: a second scan register; 





a second inverting circuit on a feedback path of the second scan register; and 
a selecting circuit connected between the second scan register and the input port of the second core, 
the selecting circuit providing the second scan register with one of function data from the input port of the second core and 
test data from the second inverting circuit, and 
the second scan register stores the one of the function data from the input port of the second core and the test data from the second inverting circuit,

 in response to a second pulse of the clock signal.

    12. The system-on-chip as claimed in claim 11, further comprising: 
a second inverting circuit on a feedback path of the second scan register; and 
a second selecting circuit 


to provide the second scan register with one of 
the result data that are output from the input port and 
second test data that are output from the second inverting circuit, wherein in the test mode, the second selecting circuit provides the result data to the second scan register. 

(7…
the second scan register stores the result data in response to a second pulse of the clock signal. )


outputting, by the first scan register, scan data in response to a clock signal having a first frequency; 
providing the first scan register with test data generated by inverting the scan data that are output from the first scan register; 
outputting, by the first scan register, the test data in response to a first pulse of the clock signal having a second frequency; and 
outputting, by the logic circuit, result data based on the test data that are output from the first scan register.


outputting, by the first scan register, the test data in response to a first pulse of the clock signal having a second frequency; 
outputting, by the logic circuit, result data based on the test data that are output from the first scan register; and

 outputting, by the second scan register, the result data in response to a second pulse of the clock signal having the second frequency.     

14…
and a second scan register,

outputting, by the second scan register, the result data in response to a second pulse of the clock signal having the second frequency.
18. The method as claimed in claim 17, wherein the second pulse is adjacent to the first pulse.
15. The method as claimed in claim 14, wherein the second pulse is adjacent to the first pulse.
19. The method as claimed in claim 17, wherein: the system-on-chip includes a first core and a second core, 





the first core includes the first scan register, 
the inverting circuit, the logic circuit, and an output port connected to the logic circuit, and 
the second core includes the second scan register, and an input port connected to the output port of the first core.



    20. The method as claimed in claim 18, wherein 
the first scan register is included in the first core, and wherein: the second scan register is included in the second core, the first scan register is an output wrapper register that is closest to the first output port, and the second scan register is an input wrapper register that is closest to the second input port.

This would be obvious in view of KSR as there are a limited number of levels for the two claimed cores to be.


Allowable Subject Matter
Claims 4-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The claims 4-7 and 12-13 recite features/functions of the capture cycle that are not mentioned in the patented claims of U.S. Patent No. 10,969,432 and would also render these claims allowable for the reasons indicated in the allowance of U.S. Patent No. 10,969,432.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vorisek et al.  "At-speed testing of SOC ICs,” teaches an at-speed scan pattern, a postprocessing script that subdivides the clock signal into two independent signals.
These are generated with two separate tester channels, fed onto the tester loadboard, and combined with a XOR gate to regenerate the original clock shape. Also discusses the requirements of design and implementation of at-speed scan testing, and demonstrates vector generation and implementation procedures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111